The plaintiff paid to Max H. Feagan, who is both Tax Collector and Treasurer of Polk County, certain taxes under protest, and later demanded their return. G.S., 105-267. The written demand was addressed to "Max H. Feagan, Tax Collector," without the appellation, "Treasurer." It is clear that the tax was illegal and if the demand had been made on Feagan as Treasurer its return would have been proper, and required by law. The only question in the case is whether the demand addressed as stated, is a valid compliance with the statute.
Looking at the reality of the situation the Court is of the opinion that the demand actually brought to the attention of Feagan as Treasurer the demand and the information required by the statute in reasonable compliance with its purpose; and that neither law nor equity is satisfied by withholding the funds.
The judgment of the lower court is
Affirmed.